Title: [Diary entry: 26 October 1786]
From: Washington, George
To: 

Thursday 26th. Mercury at 56 in the Morning—70 at Noon and 68 at Night. Calm, clear, and very pleasant day throughout.  Immediately after breakfast I rid into the Neck, and to Muddy hole & Dogue run Plantations. At the first finished sowing and plowing in all the Rye, but had not compleated the harrowing & Hoeing of it. This comprehended the 3d. cut of Wheat and the furthest cut of drilled corn except 52 rows which were left for Oats in the Spring & this sowing having advanced 18 rows into the Corn which had Peas between I directed the same number of Pea rows in the middle cut to be sowed with Wheat to bring them even. This would be set about tomorrow. Ordered three plows from this place to Dogue run to assist in putting in the Wheat & rye there wch. was more backward than at any other place in sowing. At Muddy hole the people had recommenced sowing rye in the Corn ground which had been left for this purpose. The Pease of the 6 rows in the Neck which had been drilled or sowed thick, yielded 15 bushels after they were cleaned (besides the green ones) and the next 6 rows of the same kind, dropped 18 inches in the row, measured (besides the green ones) 16 Bushels. The whole field therefore (if Pease had been planted between all the Corn rows) would have yielded at this rate, 410 bushels there being 159 of them and it is to be observed that many of the rows if not all of them were greatly missing occasioned by too early planting and the frequent rains which drowned them in all low and cold places. Ordered a piece of ground to be prepared in the Neck on which to transplant Turneps for the purpose of saving seed. Colo. and Mrs. McCarty & Colo. Ball and his Lady came here to dinner & returned afterwards and abt. Sun down Mr. Mayo & his wife & Miss D’Hart in a Post Chaise & 4 came in.